     CASE 0:19-cv-01008-PAM-DTS Document 167 Filed 08/04/20 Page 1 of 10


                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

Shana Gray, individually                                    Civ. No. 19-1008 (PAM/DTS)
and on behalf of all others
similarly situated,

                     Plaintiff,

v.                                                     MEMORANDUM AND ORDER

The CJS Solutions Group, LLC
d/b/a The HCI Group,

                     Defendant.


       This matter is before the Court on Plaintiff’s Renewed Motion for Settlement

Approval. For the following reasons, the Motion is denied without prejudice.

BACKGROUND

       In 2017, individuals who had performed consulting work for Defendant The CJS

Solutions Group d/b/a The HCI Group (“HCI”) filed three lawsuits against HCI. These

putative collective and class-action lawsuits alleged that HCI misclassified its consultants

as independent contractors and, because of that misclassification, failed to pay overtime

for hours worked over 40 hours per week as state laws and the federal Fair Labor Standards

Act (“FLSA”) require. The three lawsuits were ultimately consolidated into Sanders v.

CJS Solutions Grp., 1:17cv3809 (S.D.N.Y.).

       The original Sanders complaint defined the putative FLSA collective as “[a]ll

individuals who were classified as independent contractors while performing consulting

work for [HCI] in the United States from May 19, 2014 to the present.” (Sanders Compl.

(Docket No. 1) ¶ 8; see also Sanders Am. Compl (Docket No. 92) ¶ 11 (same definition).)
    CASE 0:19-cv-01008-PAM-DTS Document 167 Filed 08/04/20 Page 2 of 10


The collective as finally certified was “[a]ll individuals who performed work as a

Consultant for [HCI] at any time from May 19, 2014 through on or about May 31, 2017.”

(Sanders Docket No. 106 ¶ 2.) The term “consultant” is not defined in either the pleadings

or the Sanders settlement agreement.

       The parties settled Sanders in fall 2017 for $3.24 million. Just over 58 percent of

the Sanders collective cashed a check under the settlement and thereby released their

federal claims. Sanders also raised claims under state law, for which a Rule 23 class was

certified. All putative class members in Sanders who did not opt out, whether they cashed

their settlement check or not, thus released their state-law claims. Only a handful of

individuals opted out.

       Meanwhile, in May 2017, HCI reclassified certain consultants and thereafter paid

those individuals overtime for hours worked over 40 hours a week. HCI did not, however,

reclassify those consultants who were medically trained.         HCI calls this subset of

consultants “Resident Activate Support Specialists,” but they, like the individuals involved

in Sanders, were also referred to as “at-the-elbow” consultants, or ATEs. 1 According to

the briefing, HCI classified only 120 individuals as Resident Activate Support Specialists,

and all of these individuals worked at the Mayo Clinic.

       In June 2018, the day before the Sanders parties filed a motion for final approval of

that settlement, Thomas Borup filed an action against HCI, asserting claims under FLSA

and Minnesota law. Borup v. The CJS Solutions Grp., LLC, No. 18cv1647 (D. Minn. filed



1
 Indeed, Gray refers to all consultants as ATEs throughout her Complaint. (See, e.g.,
Compl. (Docket No. 1) ¶¶ 1, 9, 11, 12.)

                                             2
    CASE 0:19-cv-01008-PAM-DTS Document 167 Filed 08/04/20 Page 3 of 10


Jun. 13, 2018). Borup is a medical-school graduate who worked as a consultant for HCI

at the Mayo Clinic in April and May 2018. His lawsuit seeks to represent a collective of

“[a]ll individuals who were classified as independent contractors while performing

consulting work” for HCI, during the relevant limitations period. 2 (Borup Compl. ¶¶ 7-8.)

Borup has not moved the Court for certification of this collective action under FLSA and

it appears that the time to do so has passed. (Borup Docket No. 19.)

       Plaintiff Shana Gray worked for HCI as an ATE before May 2017 and could

therefore have been part of the Sanders settlement. She did not cash her check, however,

but rather filed her own lawsuit against HCI in August 2018, two months after Borup. 3

Gray alleges a single misclassification claim under FLSA. Her Complaint defined the

putative FLSA collective as “[a]ll individuals who were classified as independent

contractors by [HCI] that currently work, or have worked, for [HCI] as an ATE or any

other similarly-titled, hourly-paid position, during the applicable statute of limitations []

period and have not already released their claims.” (Compl. ¶ 25.) Despite Gray’s current

insistence that her lawsuit was not intended to include medically trained consultants, her

Complaint also states that “[a]lthough Plaintiff and other ATEs may have had different job

titles and/or worked in different locations . . . this action may nonetheless be properly

maintained as a collective action . . . .” (Id. ¶ 42.) Thus, she initially purported to represent

even the medically trained individuals if those individuals worked for HCI during the

relevant limitations period.

2
 The statute of limitations for FLSA claims is two years, which may be extended to three
years on proof of a willful violation of the statute. 29 U.S.C. § 255(a).
3
 Gray filed her lawsuit in the Southern District of New York, which as discussed in more
detail below, transferred the case to this Court.
                                               3
    CASE 0:19-cv-01008-PAM-DTS Document 167 Filed 08/04/20 Page 4 of 10


       In fall 2018, Borup and HCI engaged in settlement discussions. HCI did not inform

Borup of the pendency of another action purporting to represent some of the same

individuals that Borup sought to represent. HCI did not mention the Gray settlement in a

conference with the Court on January 22, 2019. Indeed, HCI did not inform Borup or the

Court about the Gray litigation until the end of January 2019, weeks after HCI and Gray

had agreed to settle that matter.

       In February 2018, Borup moved to intervene in Gray and asked the Court in the

Southern District of New York to transfer Gray to Minnesota as related to his earlier-filed

lawsuit. (Docket No. 38.) Gray opposed Borup’s motion to transfer and moved for Court

approval of the settlement. (Docket Nos. 45, 51.) The Court granted Borup’s motion and

declined to approve the settlement, noting that “CJS’s strategic decision to cabin off this

litigation from the Minnesota litigation may have had an adverse impact on the valuation

of the [Gray] case.” (Lelo Decl. (Docket No. 155) Ex. U (Hr’g Tr.) at 16.)

       Shortly after this Court received the transferred Gray lawsuit, Gray once again

sought Court approval of the settlement. (Docket No. 74.) The Court denied that motion

without prejudice and ordered the consolidation of Gray and Borup to resolve Borup’s

allegations that the settlement was a reverse auction. (Docket No. 92; see also Hr’g Tr. at

21 (stating that the steps HCI took to prevent Borup’s attorneys from finding out about

Gray and the settlement were “at least indicative of a reverse auction”). United States

Magistrate Judge David T. Schultz oversaw discovery related to Borup’s reverse-auction




                                            4
     CASE 0:19-cv-01008-PAM-DTS Document 167 Filed 08/04/20 Page 5 of 10


allegation. That discovery is now complete, and Gray again asks the Court to approve the

settlement.

DISCUSSION

A.     Settlement Approval under FLSA

       In evaluating a FLSA collective settlement, the Court need only ensure “that [the]

settlement reached in adversarial proceedings represents a fair compromise of a bona fide

wage and hour dispute” and “is fair and reasonable for all who are affected by it.” McInnis

v. Ecolab Inc., No. 11cv2196, 2012 WL 892187, at *2 (D. Minn. Feb. 17, 2012) (R. & R.

of Keyes, M.J.) (R. & R. adopted by 2012 WL 892192 (D. Minn. Mar. 15, 2012)).

       To determine whether settlement terms are fair and equitable to all parties, a
       district court may consider a multitude of factors, including (1) the stage of
       the litigation and the amount of discovery exchanged, (2) the experience of
       counsel, (3) the probability of the plaintiff’s success on the merits, (4) any
       overreaching by the employer in the settlement negotiations, and (5) whether
       the settlement is the product of arm’s length negotiations between
       represented parties based on the merits of the case.

Stainbrook v. Minnesota Dep’t of Pub. Safety, 239 F. Supp. 3d 1123, 1126 (D. Minn. 2017)

(Wright, J.). Borup contends that HCI overreached and that the settlement was not the

product of arm’s-length negotiations.

       1.     Settlement Terms

       The Gray settlement agreement redefines the settlement collective as “all Persons

who held the position of Epic Activation Consultant and worked for [HCI] from August

14, 2015 until such time as the position was eliminated in May 2017, and who have not

released their claims against [HCI] and/or did not participate in the settlements of

[Sanders].” (Docket No. 149-1 at ¶ 2.) The proposed settlement collective therefore does



                                             5
    CASE 0:19-cv-01008-PAM-DTS Document 167 Filed 08/04/20 Page 6 of 10


not include Borup, because he was not an Epic Activation Consultant and worked for HCI

in April and May 2018, after the proposed Gray collective closed.

        HCI agreed to settle the Gray collective’s claims for $500,000. The parties have

agreed that Gray’s attorneys will receive $165,000, and there are slightly more than

$18,000 in administrative and other costs. In addition, they seek a representative award of

$10,000 for Ms. Gray. All of these items will be deducted from the $500,000 settlement

fund.

        Under the terms of the settlement, each of the 536 potential collective members will

receive an initial check for $25.00. They have 120 days to cash those checks; if they choose

not to do so, they will not waive their claims against HCI. Those cashing the check agree

to release HCI “from any and all causes of action, claims, rights, damages . . . and issues

of any kind or nature whatsoever, whether known or unknown . . . that could have been

asserted in the Complaint.” (Stephan Decl. Ex. 1 (Docket No. 149-1) ¶ 15.) The release

specifies that the “claims that are released by virtue of this Agreement include, but are not

limited to, all state and federal statutory, regulatory, constitutional, contractual or common

law claims for wages, unpaid wages, unpaid minimum wage or overtime wages, [and]

untimely paid wages” among a laundry list of other compensation-related claims. (Id.)

        After the 120 days have passed, the amount remaining will be divided by the total

number of hours over 40 worked by all members of the putative collective, to determine

an “overtime hour value” or overtime hourly rate. Each individual will then receive their

pro rata portion of the remaining amount based on the total number of overtime hours they




                                              6
    CASE 0:19-cv-01008-PAM-DTS Document 167 Filed 08/04/20 Page 7 of 10


individually worked. HCI will keep any settlement money remaining after this process is

complete.

       After deducting attorney’s fees, costs, and the class-representative award, the

amount available to pay the class damages is $306,625. If all 536 individuals cash the

initial $25 check, $293,225 will remain to be divided by the total number of overtime hours

the collective worked. At the hearing, Gray’s counsel stated that the potential 536

collective members worked approximately 49,000 overtime hours during the limitations

period. 4 The “overtime hour value” for the collective is thus just under six dollars per hour.

Because the collective’s members already received their regular pay of an average of

$22.37 for all hours worked, 5 the settlement results in an average overtime hourly wage of

$28.37.

       In evaluating this settlement, the terms of the Sanders settlement are relevant. The

total amount of the Sanders settlement was $3,240,000.              Each of the four class

representatives received $10,000, attorney’s fees were $1,080,000, and costs and

administrative fees amounted to $60,000. That left $2,080,000 to be distributed to a class

approximately twice as large as the class here. If this amount had been divided evenly

among the 1,174 collective members who cashed their checks, each Sanders collective

member would have received $1,771.72. Here, the average collective member worked


4
  It is notable that Gray has not proffered evidence to back up her contentions regarding
the class’s damages.
5
 At the hearing, counsel stated that the average overtime rate for the collective, had HCI
paid them as FLSA required, would have been $33.55 per hour. See 29 U.S.C. § 207(a)(1)
(requiring overtime compensation “at a rate not less than one and one-half times the regular
rate at which [the employee] is employed”). An hourly wage of $22.37 results in an
overtime rate of $33.55 ($22.37 + $11.18 = $33.55).
                                              7
    CASE 0:19-cv-01008-PAM-DTS Document 167 Filed 08/04/20 Page 8 of 10


91.4 overtime hours, and if each participates in the settlement, will receive approximately

$571.57. The Gray settlement is thus less than one-third of the Sanders settlement in terms

of average value to each collective member.

       As Gray argues, some reduction in value is to be expected between her claims and

those raised in Sanders, given the lack of any state claims and that HCI reclassified the

consultant position in 2017. She further notes that the Gray settlement collective consists

entirely of individuals who chose not to participate in Sanders, making this their second

bite at the apple. However, HCI’s May 2017 reclassification of most of its consultants

meant that Gray had a high likelihood of prevailing in this litigation, and the relatively low

recovery does not reflect that likelihood of success.

       Finally, as noted above, the settlement agreement’s release purports to release any

claims the collective might have against HCI. Courts frequently deny approval for FLSA

settlements with such broad releases. (See Sanders Docket No. 95 at 7-8 (citing cases).)

Gray does not explain why such a broad release is necessary or warranted in this matter.

       2.     Reverse Auction Allegations

       Discovery on the settlement revealed some unusual conduct on the part of HCI. One

week before agreeing to settle Gray, HCI contacted the law firm that had represented

plaintiffs in the Sanders litigation stating that HCI wanted to “explore a further settlement

that wipes out all pending claims relating to Sanders.” (Lelo Decl. Ex. X at 235-36.) HCI

argued at the hearing that this email only sought the firm’s advice on the potential for cy

pres distribution of the remaining funds in the Sanders settlement account. But the firm’s

response to the email belies this characterization: in February 2019, the law firm responded

that they had three potential clients who could “serve as class representatives in any
                                              8
     CASE 0:19-cv-01008-PAM-DTS Document 167 Filed 08/04/20 Page 9 of 10


settlement with HCI that could potentially address remaining liability after the Sanders

lawsuit, and/or that could potentially be inclusive of the other two lawsuits filed following

the Sanders lawsuit.” (Id. at 235.).)

       This email, in addition to HCI’s failure to inform Borup or the Court about the

existence of the Gray litigation until after it had agreed to resolve Gray’s claim, are

potentially indicative of a reverse auction.      But any such finding in that regard is

unnecessary here, where the objective terms of the settlement, discussed in detail above,

counsel against approval of the current agreement. The Court will therefore deny the

Motion for Approval without prejudice, so that the parties may more fully litigate the

related Borup claims, which may ultimately affect the value of the Gray settlement.

B.     First-Filed Rule

       Borup asks the Court not only to reject the settlement, but also to dismiss Gray under

the first-filed rule. Gray contends that the Court should ignore this request, arguing that it

is improperly made because Borup did not make a motion to dismiss. But Borup is not a

party to Gray. Rather, Borup intervened in Gray for the limited purposes of opposing the

settlement and seeking to transfer venue. Borup could not properly have filed a motion to

dismiss in Gray.

       Gray also argues that Borup is bringing this request too late, because it is now nearly

a year and a half since Gray was transferred to the District of Minnesota. And Gray

contends that dismissal is not appropriate where two actions are pending before the same

judge. See Luminara Worldwide, LLC v. Liown Elec. Co. Ltd., No. 14cv3103, 2015 WL

11018002, at *25 (D. Minn. Apr. 20, 2015) (Nelson, J.) (noting that first-filed rule does

not apply “because both lawsuits were filed in the same District and are before the same
                                              9
   CASE 0:19-cv-01008-PAM-DTS Document 167 Filed 08/04/20 Page 10 of 10


district court judge”); see also Woodards v. Chipotle Mexican Grill, Inc., No. 14cv4181,

2015 WL 3447438 (D. Minn. May 28, 2015) (Nelson, J.). The decision in Woodards noted

that when the plaintiff in the second-filed case is not a member of the first-filed case’s

collective, the first-filed rule does not apply. Woodards, 2015 WL 3347438, at *4-5.

Borup has never sought collective certification. Thus, the only members of Borup’s

collective are those who have opted in. Gray has not opted in to Borup, and thus she is not

a plaintiff in Borup. And Borup is not part of the newly limited Gray collective. To the

extent that the individuals who have opted in to Borup fall within Gray’s collective, they

can choose not to be part of Gray and remain in Borup. The danger of duplicative litigation

therefore does not exist.

       Borup’s request for dismissal of Gray is denied.

CONCLUSION

       Accordingly, IT IS HEREBY ORDERED that the Renewed Motion for Approval

of Settlement (Docket No. 147) is DENIED without prejudice.

Dated: August 4, 2020
                                          s/ Paul A. Magnuson
                                          Paul A. Magnuson
                                          United States District Court Judge




                                            10
